        Case 1:19-cv-03347-LJL-JLC Document 116 Filed 11/20/20 Page 1 of 2



                                                                                              11/20/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
ALEXANDER WILLIAMS,                                                     :
                                                                        :
                                    Plaintiff,                          :   ORDER
                                                                        :
                  -v-                                                   :   19-CV-3347 (LJL) (JLC)
                                                                        :
N.Y.C. DEPT. OF CORRECTIONS, et al.,                                    :
                                                                        :
                                    Defendants.                         :
------------------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By order dated July 17, 2020, the Court requested that Defendant Gorritz

waive service of summons. Dkt. No. 11. 1 On August 5, 2020, waiver of service was

returned executed as to Defendant Gorritz. Dkt. No. 16. On August 20, 2020,

waiver of service was then returned unexecuted as to Defendant Gorritz. Dkt. No.

19. The City noted that it “inadvertently filed a waiver executed on 8/05/20 at

which time it was discovered that the defandant [sic] had already retired.” Id.

        Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the

district court in obtaining service information for a defendant. 121 F.3d 72, 76 (2d

Cir. 1997). It is therefore ordered that the New York City Law Department, which

is the attorney for and agent of the New York City Department of Correction, shall

ascertain an address where Defendant Gorritz may be served. The New York City

Law Department shall provide this information to the Court by December 4, 2020.

Once received, the Court will issue a follow-up service order for Defendant Gorritz.


1The docket entries refer to 20-cv-3992, which was consolidated with this case on
August 27, 2020. Dkt. No. 20.

                                                        1
      Case 1:19-cv-03347-LJL-JLC Document 116 Filed 11/20/20 Page 2 of 2




To the extent providing a home address raises confidentiality concerns, the New

York City Law Department should request that the submission including Defendant

Gorritz’s address be docketed as “court-view only.”

      SO ORDERED.

Dated: November 20, 2020
       New York, New York




A copy of this Order has been mailed
to the following:

Alexander Williams
141-180-1632
GRVC
09-09 Hazen Street
E. Elmhurst, NY 11370




                                          2
